DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in reply to Applicant’s Response filed on 11/20/2020. Claims 2 and 11 are amended. Claims 1-13 are pending. Claims 4-10 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20180359419, hereinafter Hu) in view of Imamura (US 20160006923).

As to claim 1, Hu discloses a method of stabilizing an image in an unmanned autonomous vehicle (UAV) (FIG. 6; see FIG. 1, unmanned aerial vehicle (UAV) 120 comprising image sensor 210 and hardware components such as processors, memories, etc. see [0010], [0046]-[0047], [0052], and FIG. 8), comprising: 
capturing an image by a line-read image sensor of the UAV (FIGS. 8-9, image 310 captured by image sensor 210; see [0078]-[0088], rolling shutter image stabilization). 

reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin. 
However, Imamura teaches determining whether stabilizing a line of the image causes a breach of an image crop margin (FIG. 12, S24; see FIG. 13A and [0107]-[0108], the image data processor 72 determines a corrected cropping range 112 that is used for producing a live view image while correcting a rolling shutter distortion [i.e. stabilizing a line of the image] that occurs in the image signal 105 for each scanning line on the basis of the deviation information [note that stabilizing beyond the corrected cropping range 112 breaches the crop margin of the corrected cropping range 112]); and 
reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin (FIG. 12, S25; see FIG. 13B and [0108]-[0109], the image data processor 72 crops the line image signal 105 out of the corrected cropping range 112 for each scanning line, and aligns the left margins (pixels) of the cropped line image signals on the respective scanning lines (S25). Thus, as shown in FIG. 13B, a live view image 113 containing a subject H, of which the rolling shutter distortion has been corrected, is produced [i.e. the rolling shutter distortion correction, which is stabilizing of the line of the image, is reduced to the corrected cropping range 112]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hu using Imamura’s teachings to include determining whether stabilizing a line of the image causes a breach of an image crop margin; and (Imamura; [0013], [0029]).

As to claim 2, the combination of Hu and Imamura further discloses further comprising:
calculating a rotation matrix defining a rotation of the image sensor of the UAV (Hu; see [0079], rotation matrix R(t));
interpolating the rotation matrix to the line of the image to obtain a line rotation matrix (Hu; see [0080], line rotation matrix R(i.DELTA.t+t.sub.1)); and
stabilizing the line of the image based, at least in part, on the line rotation matrix and a camera matrix (Hu; see [0082]-[0083], the rolling shutter image stabilization can be performed as follows: x.sub.0(i)=KR(t.sub.1)R.sup.T(i.DELTA.t+t.sub.1)K.sup.-1x(i) … R(i.DELTA.t+t.sub.1)=R(t.sub.1).DELTA.R.sub.i where K is camera parameter matrix).
The combination of Hu and Imamura fails to explicitly disclose outputting the stabilized line of the image in response to determining that stabilizing the line of the image does not cause a breach of the image crop margin. 
However, Imamura teaches outputting the stabilized line of the image in response to determining that stabilizing the line of the image does not cause a breach of the image crop margin (FIG. 13B and [0109], the image data processor 72 crops the line image signal 105 out of the corrected cropping range 112 for each scanning line, and aligns the left margins (pixels) of the cropped line image signals on the respective scanning lines (S25). Thus, as shown in FIG. 13B, a live view image 113 containing a subject H, of which the rolling shutter distortion has been corrected, is produced).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Hu and Imamura using Imamura’s teachings to include outputting the stabilized line of the image in response to determining that stabilizing the line of the image does not cause a breach of the image crop margin in order to correct the rolling shutter distortion which may occur in the live view image, without a delay in displaying the live view image (Imamura; [0013], [0029]).

As to claim 3, the combination of Hu and Imamura further discloses wherein the line of the image is the first line read by the line-read image sensor (Hu; see [0080], [0084]), the method further comprising performing the operations of claims 1 and 2 for each line of the image until every line of the image is stabilized (Hu; see [0080]-[0085]; see rejections of claims 1-2 above).

As to claim 11, Hu discloses an unmanned autonomous vehicle (UAV), comprising a line-read image sensor and a processor coupled to the line-read image sensor and configured with processor-executable instructions to perform operations comprising (FIG. 1, unmanned aerial vehicle (UAV) 120 comprising image sensor 210 and hardware components such as processors, memories, etc. see [0010], [0046]-[0047], [0052], and FIG. 8): 
capturing an image by the line-read image sensor of the UAV (FIGS. 8-9, image 310 captured by image sensor 210; see [0078]-[0088], rolling shutter image stabilization).

reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin. 
However, Imamura teaches determining whether stabilizing a line of the image causes a breach of an image crop margin (FIG. 12, S24; see FIG. 13A and [0107]-[0108], the image data processor 72 determines a corrected cropping range 112 that is used for producing a live view image while correcting a rolling shutter distortion [i.e. stabilizing a line of the image] that occurs in the image signal 105 for each scanning line on the basis of the deviation information [note that stabilizing beyond the corrected cropping range 112 breaches the crop margin of the corrected cropping range 112]); and 
reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin (FIG. 12, S25; see FIG. 13B and [0108]-[0109], the image data processor 72 crops the line image signal 105 out of the corrected cropping range 112 for each scanning line, and aligns the left margins (pixels) of the cropped line image signals on the respective scanning lines (S25). Thus, as shown in FIG. 13B, a live view image 113 containing a subject H, of which the rolling shutter distortion has been corrected, is produced [i.e. the rolling shutter distortion correction, which is stabilizing of the line of the image, is reduced to the corrected cropping range 112]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hu using Imamura’s teachings to include determining whether stabilizing a line of the image causes a breach of an image crop margin; and (Imamura; [0013], [0029]).

As to claim 12, Hu discloses an unmanned autonomous vehicle (UAV) (FIG. 1, unmanned aerial vehicle (UAV) 120 comprising image sensor 210 and hardware components such as processors, memories, etc. see [0010], [0046]-[0047], [0052], and FIG. 8), comprising:
means for capturing an image by a line-read image sensor of the UAV (FIGS. 8-9, image 310 captured by image sensor 210; see [0078]-[0088], rolling shutter image stabilization). 
Hu fails to explicitly disclose means for determining whether stabilizing a line of the image causes a breach of an image crop margin; and 
means for reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin. 
However, Imamura teaches means for determining whether stabilizing a line of the image causes a breach of an image crop margin (FIG. 12, S24; see FIG. 13A and [0107]-[0108], the image data processor 72 determines a corrected cropping range 112 that is used for producing a live view image while correcting a rolling shutter distortion [i.e. stabilizing a line of the image] that occurs in the image signal 105 for each scanning line on the basis of the deviation information [note that stabilizing beyond the corrected cropping range 112 breaches the crop margin of the corrected cropping range 112]); and 
(FIG. 12, S25; see FIG. 13B and [0108]-[0109], the image data processor 72 crops the line image signal 105 out of the corrected cropping range 112 for each scanning line, and aligns the left margins (pixels) of the cropped line image signals on the respective scanning lines (S25). Thus, as shown in FIG. 13B, a live view image 113 containing a subject H, of which the rolling shutter distortion has been corrected, is produced [i.e. the rolling shutter distortion correction, which is stabilizing of the line of the image, is reduced to the corrected cropping range 112]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hu using Imamura’s teachings to include means for determining whether stabilizing a line of the image causes a breach of an image crop margin; and means for reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin in order to correct the rolling shutter distortion which may occur in the live view image, without a delay in displaying the live view image (Imamura; [0013], [0029]).

As to claim 13, Hu discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an unmanned autonomous vehicle (UAV) to perform operations comprising (see [0010], [0046] and FIG. 1, unmanned aerial vehicle (UAV) 120 comprising hardware components such as processors, memories, etc.): 
(FIGS. 8-9, image 310 captured by image sensor 210; see [0078]-[0088], rolling shutter image stabilization).
Hu fails to explicitly disclose determining whether stabilizing a line of the image causes a breach of an image crop margin; and 
reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin.
However, Imamura teaches determining whether stabilizing a line of the image causes a breach of an image crop margin (FIG. 12, S24; see FIG. 13A and [0107]-[0108], the image data processor 72 determines a corrected cropping range 112 that is used for producing a live view image while correcting a rolling shutter distortion [i.e. stabilizing a line of the image] that occurs in the image signal 105 for each scanning line on the basis of the deviation information [note that stabilizing beyond the corrected cropping range 112 breaches the crop margin of the corrected cropping range 112]); and 
reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin (FIG. 12, S25; see FIG. 13B and [0108]-[0109], the image data processor 72 crops the line image signal 105 out of the corrected cropping range 112 for each scanning line, and aligns the left margins (pixels) of the cropped line image signals on the respective scanning lines (S25). Thus, as shown in FIG. 13B, a live view image 113 containing a subject H, of which the rolling shutter distortion has been corrected, is produced [i.e. the rolling shutter distortion correction, which is stabilizing of the line of the image, is reduced to the corrected cropping range 112]).
(Imamura; [0013], [0029]).

Response to Arguments
Applicant's arguments filed on 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues at pages 9-11 that Imamura does not disclose “determining whether stabilizing a line of the image causes a breach of an image crop margin” and “reducing stabilizing of the line of the image in response to determining that stabilizing the line of the image causes a breach of the image crop margin”.
The examiner respectfully disagrees. Firstly, paragraph [0071] of Applicant’s specification recites “Margin breaches occur when a portion of the captured or transformed image boundaries 504, 502, cross over the image crop margin 508”. Furthermore, paragraph [0072] recites “if the shake/jitter is large enough, the need to move the captured image boundary 504 to counter the motion exceeds the perimeter of the output boundary. This is called a margin breach. Additionally, paragraph [0002] recites “Image stabilization (IS) refers to the process of detecting and correcting spurious motion introduced due to camera shake during the capture of an image or video.” Secondly, Imamura discloses as shown in FIG. 13A, line image signals 105 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482